       Case 1:17-cv-05885-GHW Document 134-1 Filed 08/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ENG BOCK CHIA, RUI GUI WU, YUE
MING LIN, GRACE WU, CINDY LIN, XIN
QIANG YU, GUI XIANG DONG, CHIN                      Docket No. 17-cv-5885
KOK HING, WAI HO NG and JIANWEI XU,

                               Plaintiffs,                            Civil Action
                   -against-
                                                   DECLARATION OF JOHN T. HERBERT,
520 ASIAN RESTAURANT CORP. d/b/a                    ESQ., IN SUPPORT OF DEFENDANTS’
CHEF YU, 5127 RESTAURANT CORP.                     OPPOSITION TO PLAINTIFFS’ MOTION
d/b/a GINGER’S, TUNG SHENG YEH,                     FOR ATTORNEYS’ FEES AND COSTS
STEVEN C.J. TANG, JANE DOE aka
“WINNIE,” TEO SU JIN, BENNY
CHEONG, and/or other persons or entities
affiliated with or controlled by 520 ASIAN
RESTAURANT CORP. d/b/a CHEF YU
and/or 5127 RESTAURANT CORP. d/b/a
GINGER’S and/or TUNG SHENG YEH,
STEVEN C.J. TANG, JANE DOE aka
“WINNIE,” TEO SU JIN, and/or BENNY
CHEONG, individually,

                            Defendants.

JOHN T. HERBERT, an attorney duly admitted to practice pro hac vice in the United States

District Court, Southern District of New York, declares under penalty of perjury:

   1. I am counsel for Defendants herein, and am fully familiar with the pleadings and

       proceedings heretofore had herein.


   2. I am a member of the Herbert Law Group, LLC, with a primary focus on labor and

       employment law.

   3. After being retained to provide defense counsel, I filed a Motion to Appear Pro Hac vice,

       which was granted.

   4. The initial Complaint in this matter was filed on or about August 4, 2017.

   5. The first Amended Complaint was filed August 24, 2017.
   Case 1:17-cv-05885-GHW Document 134-1 Filed 08/13/20 Page 2 of 3




6. Service on the Defendants was completed on August 29, 2017, September 6, 2017, and

   September 7, 2017.

7. Plaintiffs’ filed their Second Amended Complaint on or about September 18, 2017.

8. Defendants’ filed their Answer on or about October 26, 2017.

9. The parties engaged in two (2) mediation sessions, on November 21, 2017, and

   December 19, 2017, which were unsuccessful.

10. On or about February 23, 2018, Plaintiffs requested that the Court move the action

   forward with litigation.

11. A Third Amended Complaint was filed on or about June 5, 2018.

12. During the discovery stage, Plaintiffs propounded similar responses and documents to

   Defendants’ discovery requests, and Plaintiffs served on all named Defendants one set of

   Interrogatories and Requests for Production. Defendants propounded one set of responses

   and documents – records which were produced in subparts, organized by restaurant,

   Plaintiff and type of document.

13. Numerous attempts were made by Defendants to settle this matter, even after Plaintiffs

   disregarded settlement negotiations.

       a. On or about December 7, 2018, I sent correspondence to Plaintiffs’ counsel,

           requesting a settlement demand for each Plaintiff. The reply from counsel

           indicated that Plaintiffs have not agreed to make any settlement demand to

           Defendants. (Attached hereto as Exhibit A is a true and accurate copy of Defense

           counsel emails with Plaintiffs’ counsel, dated December 7, 2018).

       b. On or about July 30, 2019, I sent correspondence to Plaintiffs’ counsel,

           suggesting the parties work together to reach a fair disposition of this matter.



                                             2
       Case 1:17-cv-05885-GHW Document 134-1 Filed 08/13/20 Page 3 of 3




               Once again, I was informed that Plaintiffs wanted to go to trial and would not

               agree to a settlement conference. (Attached hereto as Exhibit B is a true and

               accurate copy of Defense counsel emails with Plaintiffs’ counsel, dated July 30,

               2019).

   14. While I alone represented Defendants during each conference call with the Court leading

       up to trial, including the Final Pre-Trial Conference on May 11, 2020, Plaintiffs were

       represented by no less than four (4) attorneys.



I declare under penalty of perjury that the foregoing is true and correct

Executed on August 13, 2020.

                                                      /s/John T. Herbert

                                                      John T. Herbert, Esq.
                                                      Herbert Law Group, LLC
                                                      96 Engle Street
                                                      Englewood, NJ 07631
                                                      Office: (201) 490-4070
                                                      Attorneys for Defendants.




                                                 3
